Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 26, 2007                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  132742                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 132742
                                                                   COA: 273201
                                                                   St. Joseph CC: 05-013139
  CASSANDRA ELIZABETH GRANT,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 30, 2006
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 26, 2007                      _________________________________________
           t0319                                                              Clerk